Citation Nr: 1217170	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-06 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel





INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The issue of whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for ear infections (to include otitis media, mastoiditis, and cholesteatomas) has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This issue is therefore referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  As a result of the Veteran's military occupational specialty (MOS), which was that of a machine installer onboard an aircraft carrier, he sustained acoustic trauma.  

2.  Resolving reasonable doubt in favor of the Veteran, he has provided competent and credible history of having experienced tinnitus since service.  


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the current appeal, the Veteran asserts that he was exposed to excessive noise during service while serving on the flight deck aboard the USS Bon Homme Richard, an aircraft carrier.  His DD 214 confirms his service as a machine installer aboard the USS Bon Homme Richard.  Considering the circumstances of such service aboard an aircraft carrier, the Board concedes that the Veteran was exposed to excessive noise during service.  

Service treatment records (STRs) reveal that the Veteran received treatment for at least one ear infection but do not reflect complaints, or findings, of tinnitus.  

Post-service VA treatment records reflect a history of bilateral middle ear problems, including three operations for the right ear and one operation for the left ear to remove cholesteatomas, and fluctuating hearing problems.  The RO denied service connection for bilateral hearing loss in May 1980, and subsequent attempts to reopen this claim have been unsuccessful.

VA treatment records show that the Veteran first complained of tinnitus in November 1985.  In May 1990, he reported a history of noise exposure while serving in the Navy on the flight deck of an aircraft carrier and as a truck driver post-service.  [An April 1990 VA audiological examination report indicates that the Veteran worked as a driver from March 1971 to May 1977 and as a correctional officer from June 1977 to January 1978.]  

An August 1990 VA audiological examination report indicates that the Veteran again reported a history of noise exposure while serving on a flight deck in the Navy, and that he had worn ear protection "most of the time."  He also reported noise exposure from working as a truck driver for seven-and-a-half years.  The examiner did not offer an opinion regarding the etiology of the tinnitus.  

VA treatment records show that the Veteran also complained of tinnitus in January 1997, June 1997, and February 1998.

March 1999 VA examinations show that the Veteran gave a history of tinnitus for "many years" but noted that it "did not have a sudden onset."  He indicated that he had not always worn ear protection in service and had worked as a truck driver for a short time after service.  The diagnosis was bilateral, constant tinnitus.  

In December 2006, the Veteran reported a "long standing history of bilateral tinnitus." 

A September 2011 VA audiological examination report shows that the Veteran thought that his tinnitus "may have begun during service."  He reported noise exposure from working on a flight deck during service with "some use" of hearing protection.  He denied any occupational or recreational noise exposure, although the examiner noted that a review of the record showed the Veteran had worked as a truck driver.  The examiner opined that "it is less likely than not" that the Veteran's tinnitus is related to a history of military noise exposure.  He stated that there was no other evidence of tinnitus prior to August 1990, and that the Veteran's hearing was within normal limits upon separation.  

As this discussion illustrates, the Veteran was exposed to acoustic trauma during active duty as a result of his in-service responsibilities as a machine installer onboard an aircraft carrier.  In addition, tinnitus has been diagnosed.  

The Board acknowledges the negative nexus opinion from the September 2011 VA examiner.  However, the examiner's opinion is based on an erroneous understanding of the record.  Specifically, the examiner did not acknowledge that the first evidence of tinnitus is dated November 1985.  Therefore, the examiner's opinion is based on incorrect facts and has little probative value.  

The Veteran believes that his tinnitus was present for many years and, in fact, may have begun in service.  He is capable of providing a competent opinion as to when his ears began ringing and the length of time he has experienced the symptoms.  His factual recitation regarding the onset of tinnitus, which is consistent with his assigned duties as reflected in the record, is accepted as true.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Resolving reasonable doubt in favor of the Veteran, the Board finds that he has contended that he has experienced tinnitus since service and that such contentions are competent and credible evidence of continuity of relevant symptomatology since service.  See 38 C.F.R. § 3.303(b).  Accordingly, the Board concludes that service connection for tinnitus is warranted.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  

ORDER

Service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


